Citation Nr: 1632957	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  12-31 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic myelomonocytic leukemia, to include as due to exposure to an herbicidal agent, for accrued benefit purposes.

2.  Entitlement to service connection for hepatitis, for accrued benefit purposes.

3.  Entitlement to service connection for tinnitus, for accrued benefit purposes.

4.  Entitlement to service connection for bilateral hearing loss, for accrued benefit purposes.

5.  Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

The Appellant is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.  The Veteran died in August 2010.  The Veteran's surviving spouse has been properly substituted as the Appellant.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The issues of entitlement to service connection for tinnitus and chronic myelomonocytic leukemia, to include as due to exposure to an herbicidal agent, both for accrued benefit purposes, as well as entitlement to service connection for the cause of the Veteran's death are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss was clinically noted during his September 1965 induction examination.

2.  According to his September 1967 separation examination, his puretone thresholds at each tested frequency improved since September 1965.

3.  The evidence of record did not establish a current diagnosis of hepatitis.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  Hepatitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Prior to the initial adjudication of the Veteran's service connection claims, the RO's December 2009 letter advised him of the elements of the notice requirements.  See Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 486.  Further, the purpose behind the notice requirement has been satisfied because the Veteran and the Appellant have been afforded a meaningful opportunity to participate effectively in the processing of these claims, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service treatment and personnel records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the service connection claims being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.

With respect to VA examinations, documentation associated with the electronic claims file shows that VA scheduled the Veteran for several VA examinations in hopes of obtaining additional, pertinent evidence.  Unfortunately, the Veteran was unable to attend these examinations due to his declining health that required hospitalization.  Although the Veteran submitted an August 2010 inquiry to VA as to whether VA examinations could be conducted at the hospital where he was a patient, he died before any such examination could be scheduled.

The Board acknowledges that VA is required to provide a medical examination or obtain an opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim, but: (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to bilateral hearing loss and hepatitis, the Board finds that the record contains sufficient evidence to render decisions.  Specifically, the Veteran's bilateral hearing loss is shown to have pre-existed his active duty and that it was not aggravated therein.  Concerning hepatitis, the Veteran's service treatment records show that it resolved without residual.  Further, despite extensive medical treatment during a period of hospitalization just prior to his death, no diagnosis of hepatitis was provided.  The record was otherwise negative for evidence establishing the presence of hepatitis.  As such, the Board finds that remanding these claims in order to obtain opinions from a VA examiner is not required in order to satisfy VA's duty to assist.

Generally, service connection may be granted on a direct basis for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).



Bilateral Hearing Loss

Prior to his death, the Veteran asserted that he experienced bilateral hearing loss that was incurred during his active duty, specifically as a result of exposure to noise associated with military aircraft on a flight line

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's puretone thresholds obtained during his September 1965 induction examination demonstrate that he experienced bilateral hearing loss that satisfies the regulatory criteria.  Id.  Puretone thresholds obtained during the Veteran's September 1967 separation examination did not show bilateral hearing loss that satisfies the regulatory criteria, but do show that the Veteran experienced slightly impaired hearing.  Although this evidence is dated decades before he submitted this service connection claim, with application of the benefit-of-the-doubt doctrine, the Board finds that the evidence of record includes a current diagnosis of bilateral hearing loss and, thus, for the limited purpose of deciding this claim, this aspect of service connection is established.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  The salient issue presented by the Veteran's claim is whether his bilateral hearing pre-existed his active duty and was permanently aggravated beyond its natural progression therein.

Generally, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (2016).  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition. 38 C.F.R. §§ 3.304(b)(1) (2016).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

In September 1965, the Veteran underwent an induction examination, during which audiological testing demonstrated puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
10 (20)
15 (25)
5 (15)
35 (40)
LEFT
10 (25)
5 (15)
20 (30)
25 (35)
35 (40)

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  In the audiometric charts herein, the ASA figures are on the left and are not in parentheses.  Since November 1, 1967, standards for audiometric results have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in the charts herein, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

The examiner indicated that the "hearing and ear" aspect of the Veteran's PUHLES profile was scored a "2."  The "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Further, in the summary of defects and diagnose section of the examination report, the examiner indicated "hearing loss."  

Based on the examiner's findings and the puretone thresholds at 4000 Hertz, the Veteran had pre-existing bilateral hearing loss.  38 C.F.R. § 3.385.  As such, the Board finds that bilateral hearing loss was clinically noted in the September 1965 induction examination.

Where a pre-existing disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the disability at issue.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a pre-existing condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153  unless the underlying condition worsened.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b). 

The Veteran served on active duty from September 1965 to September 1967, the entirety of which occurred during a period of war.  38 C.F.R. § 3.2(f) (2016).  As such, the regulations direct VA to presume that the Veteran's pre-existing bilateral hearing loss was aggravated by his active duty if the evidence demonstrates that it underwent an increase in severity during his active service.  If such is the case, in order to rebut this presumption, it must be shown by clear and unmistakable evidence that the Veteran's bilateral hearing loss was not aggravated or that the aggravation was due to the natural progression of the disability.

The Veteran service treatment records did not demonstrate that he complained of or received treatment for bilateral hearing loss.

In September 1967, the Veteran underwent a separation examination that included audiological testing demonstrating puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
-
25 (30)
LEFT
0 (15)
0 (10)
5 (15)
-
20 (25)

The Veteran's puretone thresholds did not worsen at any of the tested Hertz frequencies.  In fact, the Veteran's puretone thresholds improved at each tested frequency since the September 1965 induction examination.

Based on the above, the Board finds that the evidence does not establish that the Veteran's pre-existing bilateral hearing loss worsened during his active duty service and, thus, clear and unmistakable evidence is not required to rebut the presumption of aggravation.

Post-service treatment records do not show that the Veteran complained of or received treatment for bilateral hearing loss.  Unfortunately, as discussed above, the Veteran was unable to attend VA audiological examinations that would have assessed his bilateral hearing loss.

The record is otherwise negative for evidence assessing whether the Veteran's pre-existing bilateral hearing loss was aggravated during his active duty.  Aggravation may not be conceded where the disability underwent no increase in severity during active duty.  In this case, the evidence established that the Veteran's bilateral hearing loss improved during his active duty.  As such, the Board finds that the presumption of aggravation has been rebutted and, thus, service connection for the Veteran's bilateral hearing loss is not warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.303.

Hepatitis

Prior to his death, the Veteran asserted that he experienced hepatitis that was incurred in or due to his active duty.

The salient issue with respect to the Veteran's claim of entitlement to service connection for hepatitis is whether the evidence demonstrates a current diagnosis.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Veteran's service treatment records abundantly demonstrate that he was diagnosed with and treated for hepatitis during his active duty in April and May 1967.  He was admitted to the 3rd Field Hospital before being transferred to the 6th Medical Hospital.  According to a May 1967 discharge summary, the diagnosis was infectious hepatitis.  After undergoing treatment, the discharging physician indicated that there were no complications.  Subsequently dated service treatment records did not demonstrate that the Veteran complained of or received treatment for hepatitis or residuals thereof.  Indeed, according to his September 1967 separation examination, the Veteran's hepatitis resolved without sequelea (residuals).

Extensive post-service treatment records demonstrated that the Veteran received ongoing treatment for chronic myelomonocytic leukemia, which included clinical testing of his liver.  None of the post-service treatment records included a diagnosis of or treatment for hepatitis or residuals of hepatitis.  

A June 2010 biopsy of the Veteran's liver resulted in a diagnosis of acute graft versus host disease that was associated with a stem cell transplant received as an aspect of the treatment for his leukemia.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate competent evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for hepatitis has not been presented and the appeal must be denied.  

To the extent that the Veteran or the Appellant asserts that he had hepatitis at any point relevant to this claim or appeal, as lay persons, the Veteran and Appellant have not shown that either has specialized training sufficient to render diagnoses.  Accordingly, their opinions are not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

As the preponderance of the evidence is against finding a current diagnosis, the benefit-of-the-doubt rule does not apply.  Accordingly, service connection for hepatitis is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-6 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for hepatitis is denied.


REMAND

Tinnitus

Pursuant to his October 2009 claim, the Veteran asserted that he experienced tinnitus as a result of exposure to noise associated with military aircraft on a flight line.  Jandreau, 492 F.3d at 1376-77; Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge). The Board finds that a remand is required in order to obtain an opinion from a VA examiner as to whether the Veteran's alleged tinnitus was incurred in or due to his active duty.  38 C.F.R. § 3.159(c)(4); see McLendon, 20 Vet. App. at 83.



Chronic Myelomonocytic Leukemia

The Veteran asserted that his chronic myelomonocytic leukemia was due to his in-service exposure to an herbicidal agent while stationed in the Republic of Vietnam.  

A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Further, the regulations provide for presumptive service connection for diseases associated with exposure to herbicidal agents, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).

In December 2012, the RO obtained an opinion from a VA examiner as to whether the Veteran's chronic myelomonocytic leukemia is a form of chronic B-cell leukemia or lymphoma, to which the examiner replied in the negative.  

The December 2012 VA examiner's opinion addresses the narrow question of whether the Veteran's claimed disability qualifies for service connection on a presumptive basis.  The RO did not request, and the examiner did not otherwise provide, an opinion regarding whether the Veteran's chronic myelomonocytic leukemia is etiologically related to his active duty, including as a result of his presumed exposure to an herbicidal agent.  Consequently, the Board finds that a remand is required in order to obtain a supplemental opinion.

Cause of the Veteran's Death

The Board finds that the Appellant's claim of entitlement to service connection for the cause of the Veteran's death is inextricably intertwined with the issue of entitlement to service connection for chronic myelomonocytic leukemia.  As such, the Board finds that remanding this claim is required in order for the claims to be contemporaneously considered.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision in the matter).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Appellant and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the AOJ must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the AOJ.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, the AOJ must notify the Appellant and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claims; and (d) that she is ultimately responsible for providing the evidence.  The Appellant and her representative must then be given an opportunity to respond.

2.  The AOJ must obtain an opinion from a VA examiner regarding the Veteran's claimed tinnitus.  The Veteran's electronic claims file must be made available to, and reviewed by the examiner.  Upon review of the record, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran's claimed tinnitus was incurred in or due to his active duty.  In so doing, the examiner must consider and discuss the Veteran's assertion that he was exposed to noise associated with military aircraft on a flight line.  A complete rationale must be provided for any rendered opinion.

3.  The AOJ must obtain a supplemental opinion from the December 2012 VA examiner or an appropriate substitute.  The Veteran's electronic claims file must be made available to and contemporaneously reviewed by the VA examiner.  Thereafter, the examiner must address the following question:  Is it at least as likely as not (50 percent probability or greater) that the Veteran's chronic myelomonocytic leukemia was incurred in or due to his active duty, including his exposure to an herbicidal agent?  For purpose of this opinion, the examiner should presume that the Veteran was exposed to an herbicidal agent during his active duty.  A complete rationale must be provided for any rendered opinion.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated consistent with the discussion above.  If any benefit remains denied, a supplemental statement of the case must be provided to the Appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


